Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 16, 2020, has been entered.
 
Status of Claims
Claims 1-20 were previously pending and subject to a Final Office Action having a notification date of July 16, 2020 (“Final Office Action”).  Following the Final Office Action, Applicant filed an after-final Amendment on October 16, 2020 (“Amendment”) amending claims 1, 8, and 15, which resulted in an Advisory Action having a notification date of November 2, 2020.  The RCE was filed on January 15, 2021 requesting entry of the claim amendments in the Amendment.  The present non-final Office Action addresses pending claims 1-20.

Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC 101 set forth in the Final Office Action have been fully considered but are unpersuasive. 


Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
At pages 12-15 of the Amendment, Applicant takes the position that adjusting the natural language processing of the clinical patient encounter text based on user input to modify a first suggested code set and then applying the adjusted natural language processing to the clinical patient encounter to derive a second suggested code set provides a “practical application” of the abstract idea by improving technology (increasing the accuracy of the natural language processing engine).
	However, it is important to keep in mind that an improvement in the abstract idea itself is not an improvement in technology.  MPEP §2106.05(a)(II).  For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  Similarly, while the adjusted natural language engine might increase the accuracy of suggested medical codes which is part of the abstract idea, it does not improve computers or technology.  

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §103
As noted above, Applicant’s arguments with respect to the claim rejections under 35 USC 103 are moot in view of the new grounds of rejection set forth herein.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-7 are directed to a system (i.e., a machine), claims 8-14 are directed to a non-transitory computer readable storage medium (i.e., a manufacture), and claims 15-20 are directed to a method (i.e., a process).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.  35 USC §101.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).

Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

A system for coding a clinical patient encounter, the system comprising: 
at least one processor; and 
at least one storage medium storing processor-executable instructions that, when executed by the at least one processor, perform a method comprising: 
determining medical billing codes for the clinical patient encounter, wherein determining the medical billing codes comprises determining a first set of one or more engine-suggested medical billing codes and a second set of one or more engine-suggested medical billing codes for the clinical patient encounter before finalizing the coding for the clinical patient encounter at least in part by: 
applying a natural language understanding engine to a free-form text documenting the clinical patient encounter, to automatically derive the first set of one or more engine-suggested medical billing codes for the clinical patient encounter; 
outputting for presentation the first set of one or more engine-suggested medical billing codes for the clinical patient encounter in a graphical user interface (GUI); 
receiving user input to modify the first set of one or more engine-suggested medical billing codes in the GUI; 
adjusting the natural language understanding engine based on the received user input to modify the first set of one or more engine-suggested medical billing codes; 
applying the adjusted natural language understanding engine to automatically derive the second set of one or more engine-suggested medical billing codes for the same clinical patient encounter for which the first set was derived, the second set being different from the first set; and 
outputting for presentation the second set of one or more engine-suggested medical billing codes for user review in the GUI.

The Examiner submits that the foregoing underlined limitations constitute: “a mental process” because coding a clinical patient encounter via applying natural language processing to patient encounter documentation to derive a first set of suggested medical billing codes, adjusting the natural language processing based on received user input to modify the first code set, and then applying the adjusted natural language processing to the derive a different second medical code set from the same patient encounter amounts to evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind.  For instance, a user could practically in their mind review patient encounter documentation, mentally associate particular phrases/tests/etc. in the documentation with one or more particular “suggested” billing codes, mentally adjust their understanding of phrases/tests/etc. and particular billing codes based on another user’s modification of at least one of the suggested billing codes, and then apply their adjusted understanding to the patient encounter documentation to derive a second set of suggested billing codes different than the first 
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 6, 13, and 20 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as they specify that adjusting the natural language understanding includes training the natural language understanding to identify a portion of the text of the documentation that provides evidence for the user-added billing code which can be practically performed in the human mind (“mental processes”).

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system for coding a clinical patient encounter, the system comprising: 
at least one processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); and 
at least one storage medium storing processor-executable instructions that, when executed by the at least one processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), perform a method comprising: 
determining medical billing codes for the clinical patient encounter, wherein determining the medical billing codes comprises determining a first set of one or more engine (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f))-suggested medical billing codes and a second set of one or more engine-suggested medical billing codes for the clinical patient encounter before finalizing the coding for the clinical patient encounter at least in part by: 
applying a natural language understanding engine (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) to a free-form text documenting the clinical patient encounter, to automatically derive the first set of one or more engine-suggested medical billing codes for the clinical patient encounter; 
outputting for presentation the first set of one or more engine-suggested medical billing codes for the clinical patient encounter in a graphical user interface (GUI) (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)); 
receiving user input to modify the first set of one or more engine-suggested medical billing codes in the GUI (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)); 
adjusting the natural language understanding engine based on the received user input to modify the first set of one or more engine-suggested medical billing codes; 
applying the adjusted natural language understanding engine to automatically derive the second set of one or more engine-suggested medical billing codes for the same clinical patient encounter for which the first set was derived, the second set being different from the first set; and 
outputting for presentation the second set of one or more engine-suggested medical billing codes for user review in the GUI (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)).

For the following reasons, the Examiner submits that the above-identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations directed to the processor, storage medium, instructions, and engine, the Examiner submits that these additional limitations amount to merely 
Regarding the additional limitations directed to outputting the first and second suggested codes on a GUI and receiving the user input, the Examiner submits that these additional limitations merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 1 and analogous independent claims 8 and 15 do not recite additional elements that integrate the judicial exception into a practical 
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2-5, 7, 9-12, 14, and 16-19: These claims call for receiving various types of user input (e.g., rejection/replacement of codes, added codes, evidence, approval, etc.) and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed above, the additional limitation of the processor, storage medium, instructions, and engine amounts to merely using a computer as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation directed to outputting the first and second suggested codes on a GUI and receiving the user input which the Examiner submits merely adds See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2007/0050187 to Cox (“Cox”) (cited in Information Disclosure Statement filed July 31, 2019):
Regarding claim 1, Cox discloses a system for coding a clinical patient encounter ([0002] discusses coding physician encounter notes), the system comprising: 
at least one processor (Figure 4 and [0164] illustrate/discuss computers that would include at least one processor); and 
at least one storage medium storing processor-executable instructions that, when executed by the at least one processor, perform a method (the computers of Figure 4 and [0164] would include at least one storage medium storing processor-executable instructions) comprising: 
determining medical billing codes for the clinical patient encounter ([0079] and [0169] discuss input of medical notes which are physician encounter notes (“clinical patient encounter” per [0167]) and then [0166] and [0207] discuss how the system can be used as part of generating an initial bill (which would include medical billing codes) using the encounter notes; for instance, [0180] notes how coding is suggested), wherein determining the medical billing codes comprises determining a first set of one or more engine-suggested medical billing codes (the suggested coding of [0180] is a first set of one or more suggested billing codes; furthermore, the medical billing codes are “engine-suggested” because they are generated and displayed on a user interface by the combination of a lexical engine 130 and Bayes engine 160 per [0130] and [0177], [0180]) and a second set of one or more engine-suggested medical billing codes for the clinical patient encounter before finalizing the coding for the clinical patient encounter ([0180]-[0182] discusses how a user can resubmit edited coding for reprocessing, [0186] discusses how modifications can be sent back to the Bayes engine which updates its database and can modify its conclusion (e.g., reprocessing per [0182]), and claim 8 notes that conclusions can be billing code conclusions; accordingly, modifying the conclusion would include modifying/generating a billing code which therefore is a determined second one or more billing codes; furthermore, as [0166] and [0207] discuss how the system can be used as part of generating an initial bill using encounter notes and [0177]-[0186] discuss reviewing and revising codes/patterns, then the first and second suggested codes are determined before “finalizing” the coding for the clinical patient encounter) at least in part by: 
applying a natural language understanding engine to a free-form text documenting the clinical patient encounter ([0170]-[0171] discuss how the lexical parser uses natural language algorithms to process the medical encounter notes which is “free-form text” (e.g., also note how [0079] discusses how the encounter notes can include handwritten notes which would be “free-form text”); therefore, the lexical parser, along with the Bayes engine per [0130] and [0177], [0180], form a “natural language understanding engine”), to automatically derive the first set of one or more engine-suggested medical billing codes for the clinical patient encounter (as noted previously, the suggested billing codes of [0171], [0180] and Table 2 are the first set of one or more suggested billing codes for the encounter); 
outputting for presentation the first set of one or more engine-suggested medical billing codes for the clinical patient encounter in a graphical user interface (GUI) (the first suggested billing codes are output via user interface via [0177] and [0130]); 
receiving user input to modify the first set of one or more engine-suggested medical billing codes in the GUI (the user can modify the first suggested codes per [0180]-[0186]); 
adjusting the natural language understanding engine based on the received user input to modify the first set of one or more engine-suggested medical billing codes ([0186] notes that user modifications cause the Bayes engine (part of the “natural language understanding engine” as discussed above) ; 
applying the adjusted natural language understanding engine to automatically derive the second set of one or more engine-suggested medical billing codes for the same clinical patient encounter for which the first set was derived, the second set being different from the first set ([0186] discusses how the Bayes engine (again, part of the “natural language understanding engine”) modifies its conclusion (e.g., reprocessing per [0182]) and claim 8 notes that conclusions can be billing code conclusions; accordingly, modifying the conclusion would include modifying/generating a billing code which therefore is the derived second one or more billing codes and would be different than the first code from the first code set; also, as [0177]-[0186] all discuss reviewing/analyzing/editing/revising codes and conclusions which stem from particular encounter notes per [0079], [0167], [0169] and then reprocessing/modifying conclusions, the first and second sets of suggested billing codes all are for the same clinical patient encounter); and 
...
While Cox might not appear to explicitly disclose outputting for presentation the second set of one or more engine-suggested medical billing codes for user review in the GUI, Cox does disclose (as already discussed above) that it was known in the healthcare informatics art to output for presentation for user review in the GUI an initial suggested coding (the first suggested code set) per [0177]-[0186] and also discloses how the system modifies its conclusion (see [0186]) and how there is “constant feedback” (see [0186]) which would allow 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have outputted for presentation the second set of one or more engine-suggested medical billing codes for user review in the GUI as already taught by Cox in relation to the initial suggested coding to continually improve suggested coding thereby leading to billing statements with improved accuracy.

Regarding claim 2, Cox discloses the system of claim 1, further including wherein receiving user input to modify the first set of one or more engine-suggested medical billing codes comprises receiving a rejection and/or replacement of an engine-suggested medical billing code for the clinical patient encounter ([0180]-[0186] discusses how a user can reject/override/edit/resubmit/replace suggested coding/items/results).

Regarding claim 3, Cox discloses the system of claim 1, further including wherein receiving user input to modify the first set of one or more engine-suggested medical billing codes comprises receiving a rejection and/or replacement of a portion of the free-form text linked by the natural language understanding engine to an engine-suggested medical billing code for the clinical patient encounter ([0185] discusses how the user can edit the input note data (which includes the free-form text (e.g., handwritten notes per [0079]) as noted above); furthermore, [0130] and Figure 1 note/illustrate how the Bayes engine 160 receives text output from the lexical engine 140 and integrates with database 170 of billing codes to provide output via user interface 180 (where the output includes suggested billing codes per [0177]-[0186] as 

 Regarding claim 4, Cox discloses the system of claim 1, further including wherein receiving user input to modify the first set of one or more engine-suggested medical billing codes comprises receiving an entry of a user-added medical billing code for the clinical patient encounter ([0181] notes that entirely new entries/billing codes can be added).

Regarding claim 5, Cox discloses the system of claim 4, further including wherein receiving user input to modify the first set of one or more engine-suggested medical billing codes further comprises receiving an identification by the user of a portion of the free-form text as providing evidence for the user-added medical billing code as being applicable to the clinical patient encounter ([0147]-[0148] discuss how a user can highlight new keywords/phrases of a document (physician notes which is “free-form text” as noted previously) and correct billing codes; accordingly, such highlighted keywords/phrases would provide evidence for the added billing codes as being applicable to the clinical patient encounter).

Regarding claim 6, Cox discloses the system of claim 4, further including wherein adjusting the natural language understanding engine comprises training the natural language understanding engine to automatically identify a portion of the free-form text providing evidence for the user-added medical billing code as being applicable to the clinical patient encounter ([0186] discusses how upon the user replacing the result (adding 

Regarding claim 7, Cox discloses the system of claim 1, further including wherein receiving user input to modify the first set of one or more engine-suggested medical billing codes comprises receiving user approval of an engine-suggested medical billing code changing a status of the engine-suggested medical billing code to user-approved ([0180] discusses how a user can accept the “first” suggested coding while [0186] discusses how the support database is updated to reinforce the conclusion (which amounts to changing some status of the coding to “user-approved” so as to reinforce the conclusion).

Claims 8-14 are rejected in view Cox as discussed in relation to claims 1-7 above, respectively.

Claims 15-20 are rejected in view Cox as discussed in relation to claims 1-6 above, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent App. No. 2014/0244293 to Jones, III discloses a system for coding patient encounter data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686